Explanatory Comment

       Recent amendments to Rules 410, 430, 1064, and 1065 updated the
requirements for the service by publication authorized by special order of court for
actions to quiet title of subsurface mineral rights. These rules have been further
amended to clarify that this procedure specifically applies to actions to quiet title of oil
and natural gas rights.

                                                 By the Civil Procedural
                                                 Rules Committee

                                                 William S. Stickman IV
                                                 Chair